DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification (see paragraphs [0041] and [0044]) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings were received on 3 February 2021.  These drawings are not acceptable for the reasons set forth below.
The drawings are objected to because:
In figure 1, the numbers “35” (first end) and “37” (second end) are missing (see paragraph [0047]);
In figure 5, the number “69” should be changed to --60--;
In figure 6, the number “42” near the top of the figure should be changed to --22--;
In figure 7, the number “54” (inboard assembly) is missing (see paragraph [0048]);
In figure 7, the numbers “68” and “78” are used twice for different elements, it would appear that the upper two numbers “68” and “78” are incorrect and should perhaps be 
In figure 7, the number “82” (first side mating sealer) is missing (see paragraph [0051]); and
In figure 7, the number “84” at the bottom of the figure should be changed to --86--.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0041], line 1, “Figures 2, and 4-6” should perhaps be changed to --Figures 1, and 3-5--;
Paragraph [0044], line 13, “re” should perhaps be changed to --are--;
Paragraph [0048], line 6, “52” should be changed to --50--;
Paragraph [0048], line 10, “pivot end 62, distal end 64” should perhaps be changed to --pivot end 62 and distal end 64--; and 
Paragraph [0049], line 5, “the two proximate the distal end thereof” should perhaps be changed to --the two lever arms 70, 71 proximate the distal end thereof--.
Appropriate correction is required.
Applicant is respectfully requested to carefully review and revise the written description to ensure that the reference numbers set forth in the written description correctly correspond with those in the drawings, and vice versa. 
Claim Objections
Claim 1 is objected to because in line 21, “and a dosing operating mode wherein the” should perhaps be changed to --and wherein in the dosing operating mode the-- otherwise the claim would be indefinite.  Appropriate correction is required.
Claim 6 is objected to because in line 2, “the control system” should be changed to --a control system-- otherwise the recitation lacks proper antecedent basis.  Appropriate correction is required.
Claim 9 is objected to because in line 1, the recitation “method of claim 9” should be changed to --method of claim 8-- otherwise the claim would be indefinite.  Appropriate correction is required.
Claim 10 is objected to because in line 2, “in a continuous” should be changed to --in the continuous-- otherwise the claim would be indefinite.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Caudle et al. (US 2018/0265231) (hereinafter Caudle) in view of Bean et al. (US 2020/0115090) (hereinafter Bean).
Regarding claim 1, the Caudle reference discloses a form fill seal apparatus (paragraph [0007] and figures) for forming and filling a plurality of bags (VP-PP) with a product (viscous or non-viscous material), the form fill seal apparatus comprising: 
- a tube formation assembly having a contact former (forming collar 14) and a forming tube (forming pipe 16) extending downstream of the contact former (14) and structurally configured to manipulate a polymer film (film 12) into a tubular configuration (paragraph [0049]) with at least one longitudinal seal (longitudinal sealer 20 produces a longitudinal seal 22) forming a tubular film (tubing 24), and a film directing structure (drive wheels 34 and 36) to direct the tubular film (24) through the apparatus; 
- a bag forming assembly including a film sealing assembly (see fig. 4, combination sealer/cutter 60) structurally configured to form a transverse seal and including a cutter to cut through the film upon formation of a transverse seal (paragraphs [0059] and [0060], and with a 
- a product delivery assembly having: 
- a pump (pump - not shown - see paragraph [0066]) to a supply of the product; 
- a product delivery tube (supply pipe 18) extending through the tube formation assembly (see fig. 4), with an outlet at a second end thereof (located within the tubing 24, see fig. 4, between the rollers 38 and 44), and 
- wherein the pump (not shown, but disclosed) is structurally configured to operate in either a continuous operating mode (paragraph [0018]) or a dosing operating mode (paragraph [0017]), wherein in the continuous operating mode, the pump continuously supplies product to the product delivery tube (18) and through the second end thereof, and a dosing operating mode wherein the pump supplies a predetermined volume of product to the product delivery tube (18).
The Caudle reference discloses all of applicant’s claimed subject matter with the exception of the pump being expressly disclosed as a positive displacement pump having an inlet and an outlet, the inlet structurally configured to be attachable to a supply of the product; a coupling tube having a first end coupled to the outlet of the positive displacement pump and a second end coupled to a first end of the product delivery tube; and wherein the positive displacement pump is structurally configured to operate in either a continuous operating mode or a dosing operating mode, wherein in the continuous operating mode, the positive displacement pump continuously supplies product to the product delivery tube and through the 
The Bean reference discloses a similar type of form-fill-seal apparatus in which it is shown to be old and well known in the relevant art to provide a pump (a dispense controller 40, paragraph [0035] and fig. 1) which may be any one of a number of pump-types including a positive displacement pump.  Additionally, as seen in fig. 1, the pump (40) has an inlet and an outlet, and the inlet is structurally configured to be attachable to a supply (product container 24) of the product (product 18); a coupling tube (not labeled) having a first end coupled to the outlet of the positive displacement pump (40) and a second end coupled to a first end of a product delivery tube (22).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Caudle apparatus by having substituted a positive displacement pump, as suggested by Bean, for the pump of Caudle in order to pump the product from a supply to the apparatus; especially, since Bean suggests any number of different pump-types, and in this instance one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.  Additionally, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, and to have further modified the Caudle apparatus by having provided the now substituted positive displacement pump with an inlet and an outlet, the inlet structurally configured to be attachable to the supply of the product; and a coupling tube having a first end coupled to the outlet of the positive displacement pump and a second end coupled to a first end of the product delivery tube, as 
Regarding claim 4, the Caudle apparatus, as modified by Bean above, discloses the form fill seal apparatus of claim 1, and also discloses wherein the positive displacement pump has a plurality of speeds in the continuous operating mode (Bean: paragraph [0035]).
Regarding claim 7, the Caudle apparatus, as modified by Bean above, discloses the form fill seal apparatus of claim 1 wherein the film directing structure further includes rollers (Caudle: rollers 34, 36) that are positioned to direct the tubular film through the tube formation assembly and to flatten the tubular film, the rollers including two spaced apart rollers on opposing sides of the forming tube (see fig. 2).
Regarding claim 8, the Caudle reference discloses a method of filling a bag with a product utilizing a form fill seal apparatus (abstract and figs.) comprising the steps of: 
- providing a film (film 12) comprising a polymer (polyethylene, paragraph [0076]); 
- manipulating the film into a tubular configuration (film 12 is shaped by forming collar 14 into a tubular configuration - paragraph [0049]); 
- forming a longitudinal seal (longitudinal seal 22) on the tubular configuration to form a tubular film (tubing 24); 

- sequentially forming a plurality of transverse seals (using combination sealer/cutting device 60) after directing a predetermined amount of product into the tubular film (24) (paragraphs [0066]-[0074]); 
- cutting the tubular film (24) after forming a pair of transverse seals with product between the seals to form a bag (paragraph [0060]).
The Caudle reference discloses all of applicant’s claimed subject matter with the exception of expressly disclosing that the pump is a positive displacement pump.
The Bean reference discloses a similar type of form-fill-seal method and apparatus in which it is shown to be old and well known in the relevant art to provide a pump (a dispense controller 40, paragraph [0035] and fig. 1) which may be any one of a number of pump-types including a positive displacement pump.  Additionally, as seen in fig. 1, the pump (40) has an inlet and an outlet, and the inlet is structurally configured to be attachable to a supply (product container 24) of the product (product 18); a coupling tube (not labeled) having a first end coupled to the outlet of the positive displacement pump (40) and a second end coupled to a first end of a product delivery tube (22).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Caudle method by having substituted a positive displacement pump, as suggested by Bean, for the pump of Caudle in order to 
Regarding claims 9 and 10, the Caudle method, as modified by Bean above, discloses the method of claim [9] 8 wherein the method further comprises the step of: - directing opposing squeegees (squeeze rollers 44) into contact with the tubular film (24) sandwiching the tubular film (24) therebetween after the step of directing product; and - moving the tubular film (24) past the squeegees to displace product with the tubular film prior to the step of sequentially forming a plurality of transverse seals (see paragraphs [0066]-[0074] and figs. 5A-5C).  Additionally, the steps of directing and moving occur only when the positive displacement pump is in a continuous operating mode (note figs. 5A-5C).
Regarding claim 11, the Caudle method, as modified by Bean above, discloses the method of claim 9 wherein in the continuous operating mode, the positive displacement pump has a plurality of speeds (Bean: paragraph [0035]).
Regarding claim 12, the Caudle method, as modified by Bean above, discloses the method of claim 9 wherein in the dosing operating mode, the directing of product is based upon volume (see Bean: under the heading Summary).
Regarding claim 13, the Caudle method, as modified by Bean above, discloses the method of claim 9 wherein the transverse seals are formed through any one of heat seals, RF welding and ultrasonic welding (Caudle: paragraph [0008]).
Regarding claim 15, the Caudle method, as modified by Bean above, discloses the method of claim 9 wherein, in the dosing operating mode, a successive weight of filled bags has a closer range of weights as compared to a successive weight of filled bags in a continuous operating mode (see Bean: under the heading Summary).
Claims 2, 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claims 1 and 9 above, and further in view of Montie et al. (US 2015/0030492) (hereinafter Montie)
Regarding claims 2 and 3, the Caudle apparatus, as modified by Bean above, discloses the form fill seal apparatus of claim 1 and teaches to control the speed of the pump (Bean: paragraph [0035]), but does not expressly disclose that the positive displacement pump comprises a rotary pump, and that the positive displacement pump has a sinusoidal speed profile.  However, the Montie reference discloses that it is old and well known in the relevant art to provide a pumping apparatus which can improve the operation of a machine for various end-use applications (abstract and paragraph [0009]).  The pumping apparatus is use for directing a quantity of fluid from an inlet to an outlet in which the pumping apparatus may be a positive displacement pump (fig. 9A and paragraphs [0005] and [0166]), that the pump is a rotary pump (paragraphs [0010] and [0166]), and that the positive displacement pump comprises a rotary pump which has a sinusoidal speed profile (paragraph [0305]).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the 
Regarding claim 14, the Caudle method, as modified by Bean above, discloses the method of claim 9 and teaches to control the speed of the pump (Bean: paragraph [0035]), but does not expressly disclose that wherein in the dosing operating mode, the positive displacement pump has a sinusoidal speed profile.  However, the Montie reference discloses that it is old and well known in the relevant art to provide a pumping apparatus which can improve the operation of a machine for various end-use applications (abstract and paragraph [0009]).  The pumping apparatus is use for directing a quantity of fluid from an inlet to an outlet in which the pumping apparatus may be a positive displacement pump (fig. 9A and paragraphs [0005] and [0166]), that the pump is a rotary pump (paragraphs [0010] and [0166]), and that the positive displacement pump comprises a rotary pump which has a sinusoidal speed profile (paragraph [0305]).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Caudle method by having incorporated a positive displacement pump comprises a rotary pump, and that the positive displacement pump has a sinusoidal speed profile, as suggested by Montie, for the provided positive displacement pump in Caudle, in order to perform the step of in the dosing .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of Jarund (US 3071907).
Regarding claim 5, the Caudle apparatus, as modified by Bean above, discloses the form fill seal apparatus of claim 1, but does not expressly disclose that the opposing squeegee rollers remain separated from each other in the dosing operating mode.  However, it is old and well known in the relevant art from the Jarund reference that when a form-fill-seal machine is of the type in which a pump device (152) is of the dosing type operating intermittently (see col. 12, lines 21-27) there is no need for the use of squeezing rollers to block the flow of material into the lower part of the tube.  Based on this general knowledge in the relevant art, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have had the opposing squeegee rollers of the Caudle apparatus remain separated from each other in the dosing operating mode, since a skilled artisan is well aware that there is no need to use squeegee rollers during a dosing operating mode.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of Doyen (US 3831821).
Regarding claim 6, the Caudle apparatus, as modified by Bean above, discloses the form fill seal apparatus of claim 1, but does not expressly disclose that the product delivery tube .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the attached form (PTO-892) are cited to show methods and apparatus for forming-filling-sealing film to make packages, and to various pumping devices and their methods of use.  All are cited as being of interest and to show the state of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen F. Gerrity
Primary Examiner
Art Unit 3731


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        25 March 2022